Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
The Amendments to the claims filed on April 08, 2021 in response to the Office Action of January 08, 2021 is acknowledged and has been entered. Claims 21, 23, 26-27, 29, 34-35, 37, 40-42 and 44-46 are amended. Claims 1-20, 22, 24-25, 28, 30-32, 36 and 38-39 are canceled. Claims 47-49 are new. Claims 21, 23, 26-27, 29, 33-35, 37 and 40-49 are pending and under examination in the current Office action.

Response to Amendment
The rejection to claims 21, 23, 26-27, 29-30, 33-35, 37 and 40-46 under 35 U.S.C. 112(b) is now withdrawn in view of the claim amendment or claim cancellation.
The rejections to claims 21, 23, 26-27, 29-30, 33-35, 37 and 40-46 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation.
Upon reconsideration, claim rejection under 35 U.S.C. 101 to claims 21, 26, 33-35, 40-41 and 44-49 is now raised.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 23, 26-27, 29, 33-34 and 47-48 are drawn to a method for determining one or more diagnostic metrics, which is within the four statutory categories (i.e., a process).  Claims 35, 37, 40-46 and 49 are drawn to a system to assess a blood vessel, which is within the four statutory categories (i.e. a machine).  
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea).  Based upon consideration of all of the relevant factors with respect to the claim as a whole, Claims 21, 26, 33-35, 40-41 and 44-49 are determined to be directed to an abstract idea that is recited in the claims.  
With regard to claims 21 and 35, the claims recite “determining, using the intravascular data processing system, a plurality of sets of Pd/Pa ratios based on the plurality of sampled distal pressure (Pd) values and the plurality of proximal pressure (Pa) values; and determining, using the intravascular data processing system, a plurality of minimum Pd/Pa ratios”.
The limitation of determining a plurality of sets of Pd/Pa ratios, as drafted, is a process that, under its broadest reasonable interpretation, encompasses a mathematical evaluation that does not require complex calculations; and the limitation of determining a plurality of minimum Pd/Pa ratios, as drafted, is a process that, under its broadest reasonable interpretation, encompasses an evaluation that does not require complex calculations or even merely encompasses an observation. These steps hence 
This judicial exception is not integrated into a practical application.  In particular, the claims only recite on additional steps – sampling a sensor to obtain a pluratliy of Pd values; receiving the plurality of Pd values and a plurality of Pa values; and displaying a representation of the pluratliy of minimum Pd/Pa ratios.  The steps of sampling and receiving represent mere data gathering (sampling the Pd values and receiving the Pd and Pa values) that is necessary for use of the recited judicial exception (i.e. the sampled and/or received Pd and Pa values are used in the abstract mental process of being compared to obtain the ratios that are further compared to obtain the minimum ratios, and are recited at a high level of generality.  The step of displaying the determined minimum ratios is insignificant extra-solution activity.  Accordingly, these additional step do not integrate the abstract idea into a practical application because 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional step of displaying a representation of the pluratliy of minimum Pd/Pa ratios amounts to no more than insignificant extra-solution activity.  Mere insignificant extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.  
With regards to claims 26, 33-34, 40-41 and 44-49, the claims are directed to insignificant extra-solution activity as they are directed to how the determined minimum Pd/Pa ratios are displayed, and additional parameters to be displayed, wherein how the data is displayed and what data is displayed is directed to mere data outputting that is necessary for use of the recited judicial exception (i.e. the obtained is output for visualization) and is recited at a high level of generality.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims are not patent eligible.  
It is noted that claims 23, 27, 29, 37, 42 and 43 are eligible. Specifically, claims 23 and 37 are set forth for filtering the determined Pd/Pa ratio with a time constant; claims 27 and 42 are set forth for the timing of the sampling. These steps are not well known. Claims 29 and 43 are set forth for monitoring the output for diagnosis measurement. This step integrates the judicial exception into a practical application. Therefore the above claims as a whole thus amounts to significantly more than the exception itself.  

Response to Arguments
Applicant’s arguments in regard to the teaching of Svanerudh and Davies over the amended feature have been fully considered and they are persuasive. Examiner considers that the amendment is sufficient to overcome the previous rejection under 35 U.S.C. 103 using Svanerudh and Davies combined. 
The limitations recited in claims 21 and 35 in regard to the features of “a pluratliy of minimum Pd/Pa ratios are determined, wherein each of the minimum Pd/Pa ratio is a minimum within one of the sets of Pd/Pa ratios over the entirety of the corresponding heart cycle ", i.e., a minimum Pd/Pa ratio is determined within a set of Pd/Pa ratio determined over the entirety of a heart cycle, in combination with the other claimed elements, are not taught or disclosed in the prior arts. 

Allowable Subject Matter
Claims 23, 27, 29, 37, 42 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793